      C


 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7                                 UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA
 9
     STANLEY E. STILWELL, JR., an individual,               CASE NO: 2:19-cv-01896-KJD-VCF
10
                     Plaintiff,
11
              vs.                                             STIPULATION AND [PROPOSED]
12                                                             ORDER TO EXTEND TIME FOR
     CAESARS ENTERTAINMENT CORPORATION,                         PLAINTIFF TO RESPOND TO
13
     a Foreign Corporation; BARTENDERS’ UNION                DEFENDANT BARTENDERS’ UNION
14   LOCAL 165, a domestic not for profit corporation;       LOCAL 165’S MOTION TO DISMISS
     DOES     I   through    X,   inclusive;    ROE           AND FOR DEFENDANT TO REPLY
15                                                                     (First Request)
     CORPORATIONS I through X, inclusive,
16
                     Defendants.
17
            COMES NOW, Plaintiff, STANLEY E. STILWELL, JR. (hereinafter, “Plaintiff”), by and
18
     through his attorney of record Trevor J. Hatfield of the law firm of Hatfield & Associates, Ltd., and
19

20   BARTENDERS’ UNION LOCAL 165’s (hereinafter “Defendant Local 165”), by and through its

21   attorney of record Sarah Grossman-Swenson, Esq. of the law firm of McCracken, Stemerman &
22
                                                       28




     Holsberry, LLP, and do hereby stipulate and agree to an extension of time for Plaintiff to respond to
23
     Defendant Local 165’s Motion to Dismiss (ECF #14), that was filed on March 10, 2020.
24
     Accordingly, Plaintiff shall have up to and including April 7, 2020 to respond to Defendant Local
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25
     165’s Motion to Dismiss (ECF No. 14).
26
27          The reason that the extension is requested is because the parties originally agreed to a

28   continuance as an Early Neutral Evaluation Session (“ENE”) was scheduled for March 25, 2020


                                                       1
 1   (ECF No. 9) which has now been rescheduled to May 8, 2020 (ECF No. 15). Nevertheless, the

 2   parties hereby request this Stipulation and Order to continue Plaintiff’s deadline to file an
 3
     Opposition to Defendant Local 165’s Motion to Dismiss to April 7, 2020.
 4
            This request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the
 5
     parties’ first request for an extension of the time for Plaintiff to respond to Defendant Local 165’s
 6
     Motion to Dismiss.
 7

 8
     Dated this 24th day of March 2020.               Dated this 24th day of March 2020.
 9
     HATFIELD & ASSOCIATES, LTD.                       McCRACKEN, STEMERMAN &
10                                                     HOLSBERRY LLP
11
          /s/ Trevor J. Hatfield                            /s/ Sarah Grossman-Swenson
12   By:___________________________________            By: __________________________________
     Trevor J. Hatfield, Esq. (SBN 7373)               Sarah Grossman-Swenson, Esq. (SBN 11979)
13   703 S. Eighth St.                                 Sarah O. Varela, Esq. (SBN 12886)
     Las Vegas, NV 89101                               1630 S. Commerce Street, Suite A-1
14   Telephone: (702) 388-4469                         Las Vegas, Nevada 89102
15   Email: thatfield@hatfieldlawassociates.com        Telephone: (702) 386-5107
     Attorney for Plaintiff                            Email: sgs@msh.law
16                                                     Attorneys for Defendant Bartenders’ Union
                                                       Local 165
17

18   ///
19
     ///
20
     ///
21
     ///
22
                                                       28




23   ///

24   ///
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25   ///
26
     ///
27
     ///
28


                                                       2
 1
     Dated this 24th day of March, 2020.
 2
     FENNEMORE CRAIG, P.C.
 3

 4          /s/ Shannon S. Pierce
     By:
 5   Shannon S. Pierce, Esq. (SBN 12471)
     Elizabeth J. Bassett, Esq. (SBN 9013)
 6   300 East Second Street, Suite 1510
     Reno, NV 89501
 7
     Telephone: (775) 788-2200
 8   Email: spierce@fclaw.com
     Attorneys for Defendant
 9   Caesars Entertainment Corporation
10

11

12
                                             IT IS SO ORDERED.
13

14                                           ___________________________________
15                                           UNITED STATES DISTRICT JUDGE

16                                                  4/02/2020
                                             DATED:_________________________, 2020.
17

18

19

20                                    CERTIFICATE OF SERVICE

21          I certify that on the 24th day of March 2020, I electronically filed the foregoing
22
                                                 28




     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR PLAINTIFF TO
23
     RESPOND TO DEFENDANT BARTENDERS’ UNION LOCAL 165’S MOTION TO
24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




     DISMISS AND FOR DEFENDANT TO REPLY (First Request) with the Clerk of the Court by
25
     using the ECF system.
26
27   Dated this 24th day of March 2020.              By:   /s/ Freda P. Brazier
                                                       An employee of Hatfield & Associates, Ltd.
28


                                                 3
